I subscribe to the decree rendered in this case, but my opinion is that the decision ought to be considered as authority for the proposition only that, where a person is indicted as a principal, and the state undertakes to convict him on proof that he was an accessory before the fact, he has the right to have the jury instructed on the law as to what constitutes an accessory before the fact. Conceding, for the sake of argument, that article 238 of the Code of Criminal Procedure is constitutional, the verdict and sentence in this case must be set aside because of the judge's refusal to charge the jury on the law defining accessories before the fact. Hence it is not necessary to adjudge the article of the Code of Criminal Procedure unconstitutional.